ON REHEARING.
Beck, J.
3, —.-. A rehearing was granted in this case upon the petition of plaintiff, claiming that there is error in the foregoing opinion upon the point that there was no illegal and fraudulent combination, as shown by the record, in the tax sale. No other consideration is urged, by the plaintiff against our decision. We have given the point careful attention upon the re-submission of the cause on the re-argument, and have discovered no ground upon which, in our judgment, a doubt of the correctness of our decision can be based. Our opinion holds, as a matter of law, the act of one man as the agent of two others in bidding at a tax sale does not per se amount to an illegal and fraudulent combination. The fact that two bidders at a tax sale do not compete with each other, that is, that one will not bid against the other, does not render the sale illegal. The case would be otherwise were there an agreement between bidders not to compete. If the two bidders employ each an agent, the case would be the same. If they employ the same person to act as their agent, without any understanding that the arrangement is for the purpose of preventing competition, it cannot be regarded as fraudulent. The bidding of the agent would in effect be the same as the bidding of the principals themselves without competing with each other, which, as we have seen, would not be illegal. This is the precise case before us.
The record shows that there was no fraudulent agreement between the purchasers for whom the agent bid, and that there was no arrangement between the bidders at the sale which prevented competition. The sale must be held valid. We adhere to the conclusions announced in the foregoing opinion.
Adams, J., took no part in the decision of this case.